         Case 2:20-cv-00966-NR Document 125 Filed 07/17/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                             :
PRESIDENT, INC., et al.                         :
                                                :
                                  Plaintiffs,   :
                                                :
       vs.                                      :      No. 2:20-cv-00966-NR
                                                :
KATHY BOOCKVAR, et al,                          :      CIVIL ACTION
                                                :
                                  Defendants.   :


                             ENTRY OF APPEARANCE


TO:    PROTHONOTARY


       PLEASE enter my appearance for Defendant Somerset County Board of Elections in the
above-captioned action.



                                                BARBERA, MELVIN, & SVONAVEC, LLP



Date: July 17, 2020                             By:_/s/ Michael P. Barbera________
                                                                   Michael P. Barbera, Esq.
                                                              Court Adm. Cert. No.: 312378
                                                146 West Main Street
                                                P.O. Box 775
                                                Somerset, Pennsylvania 15501-0775
                                                Tel: (814) 443-4681
                                                Counsel for Defendant Somerset County
                                                Board of Elections
         Case 2:20-cv-00966-NR Document 125 Filed 07/17/20 Page 2 of 2




                              CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true and correct copy of the foregoing Entry of
Appearance was filed electronically and served via the Court’s CM/ECF system, pursuant to the
Federal Rules of Civil Procedure.




                                                 BARBERA, MELVIN, & SVONAVEC, LLP


Date: July 17, 2020
                                                  By:_ _/s/ Michael P. Barbera____________
                                                                     Michael P. Barbera, Esq.
                                                                Court Adm. Cert. No.: 312378

                                                  146 West Main Street
                                                  P.O. Box 775
                                                  Somerset, Pennsylvania 15501-0775
                                                  Tel: (814) 443-4681

                                                  Counsel for Defendant Somerset County
                                                  Board of Elections
